Jackson, Chief Justice.
E. Crockett & Sons sued Roebuck & Scarborough on account for machinery furnished them for mill purposes in which they were interested. A verdict was rendered against Roebuck alone, and thereupon Crockett & Sons moved for a new trial against Scarborough. It was denied, and they excepted.
1. The facts show that a new trial should be granted. It is immaterial that Roebuck ordered the machinery. It was not delivered until Scarborough importuned E. Crockett & Sons to hurry it up, as they (“ we ”) were suffering for it, and must get it elsewhere unless the delivery was soon made, and wrote letters to them to that effect. The trade was not consummated until delivery, and that was nót tobe made until a certain payment was made, and Scarborough made that. So far as this record shows the truth, a verdict against Scarborough was demanded. How other evidence, on another hearing, may vary the legal result, of course we cannot foresee. Judgment reversed in original bill of exceptions.
2. In respect to the motion to dismiss the motion for a new trial, it was properly overruled. See Thomas vs. Dockins, 75 Ga., 347; also Page vs. Blackshear, Ib., 885 ; Christie vs. Whitten, 69 Ga., 765; Grice vs. Grice, Ib., 760; Brantley vs. Hass, Ib., 748.
• So the judgment is affirmed in the cross-bill.
Judgment reversed on main bill of exceptions, and affirmed on cross-bill.